Title: To Alexander Hamilton from George Washington, 21 March 1794
From: Washington, George
To: Hamilton, Alexander



United States 21. Mar. 1794.

Pay to The Secretary of State, in pursuance of the Act providing for the relief of such of the Inhabitants of St. Domingo, resident within the U. S. as may be found in want of support, two thousand dollars; to be by him remitted to the Comittee at Baltimore, appointed to superintend the unfortunate people of the above description at that place.

Geo: Washington

